DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mirut Dalal Esq. (REG#44052) on 3/17/2022.

FOR THE CLAIMS:

 	Claim 1.(Currently Twice-Amended) A flexible cable comprising: a flexible cable portion; and
an end cable portion connected to one end of the flexible cable portion,
wherein the flexible cable portion comprises:
a first wire including one or more signal transmission lines and one or more ground lines disposed on a first metal foil insulation layer; and
a second wire including a metal foil separate from the one or more ground lines, and one or more fill-cut areas in which portions of the metal foil are removed at locations 
wherein an air gap is defined between the first wire and the second wire, such that the one or more fill-cut areas are separated from the one or more signal transmission lines by at least the air gap, wherein the first metal foil insulation layer is disposed between the one or more signal transmission lines and the air gap.
 
 	Claim 5.  (Currently Amended) The flexible cable of claim 3, wherein the first metal foil layer comprises the one or more ground lines.

 	Claim 8.  (Currently Amended) The flexible cable of claim 1, wherein the second wire comprises: a second metal foil clad laminate comprising the one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines; and a first insulation layer joined to the second metal foil clad laminate.

 	Claim 9.  (Currently Amended) The flexible cable of claim 8, wherein the second metal foil clad laminate comprises: a second metal foil insulation layer disposed in a direction facing the first wire; and a second metal foil layer comprising the one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines of the first wire.

Currently Amended) The flexible cable of claim 1, wherein the end cable portion comprises:
a shield layer; 
a first metal foil clad laminate connected to the first wire and comprising the one or more signal transmission lines;
a second metal foil clad laminate connected to the second wire and comprising at least one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines of the first wire;
a third metal foil clad laminate;
a second insulation layer disposed between the shield layer and the third metal foil clad laminate;
a first bonding layer configured to laminate the first metal foil clad laminate and the third metal foil clad laminate;
a second bonding layer configured to laminate the first metal foil clad laminate and the second metal foil clad laminate; and
a connector connected to a metal foil of the second metal foil clad laminate.

 	Claim 12.  (Currently Amended) The flexible cable of claim 10, further comprising a third wire comprising [[a]] ground or a metal pattern.

  	Claim 15.  (Currently Amended) The flexible cable of claim 14, wherein the end cable portion further comprises:

a fifth metal foil clad laminate connected to the first wire and comprising the one or more signal transmission lines;
a sixth metal foil clad laminate connected to the second wire and comprising one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines of the first wire;
a seventh metal foil clad laminate;
an eighth metal foil clad laminate;
a fourth insulation layer disposed between the shield layer and the fifth metal foil clad laminate;
a third bonding layer configured to laminate the fifth metal foil clad laminate and the seventh metal foil clad laminate;
a fourth bonding layer configured to laminate the fifth metal foil clad laminate and the sixth metal foil clad laminate;
a fifth bonding layer configured to laminate the fourth metal foil clad laminate and the sixth metal foil clad laminate; and
a sixth bonding layer configured to laminate the eighth metal foil clad laminate and the fourth metal foil clad laminate; and
[[a]] wherein the connector is connected to a metal foil of the eighth metal foil clad laminate.

Currently Amended) The flexible cable of claim 14, wherein the first wire comprises:
a first shield layer configured to protect the first wire from the outside and shield electron magnetic wave interferences;
[[a]] the first metal foil clad laminate comprising the one or more signal transmission lines; and 
[[a]] the first insulation layer disposed between the shield layer and the first metal foil clad laminate.

  	Claim 18.  (Currently Amended) The flexible cable of claim 17, wherein the first metal foil clad laminate comprises:
a first metal foil layer comprising the one or more signal transmission lines; and
[[a]] the first metal foil insulation layer configured to insulate signal radiation of the first metal foil layer.

 	Claim 19.  (Currently Amended) The flexible cable of claim 14, wherein the second wire comprises: 
[[a]] the second metal foil clad laminate comprising the one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines; and
a second insulation layer joined to the second metal foil clad laminate.

Currently Amended) The flexible cable of claim 19, wherein the second metal foil clad laminate comprises:
a second metal foil insulation layer disposed in a direction facing the first wire; and
a second metal foil layer comprising the at least one or more fill-cut areas corresponding to the one or more signal transmission lines and the one or more ground lines.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a cable comprising: a flexible cable portion comprising: a first wire having a signal and ground line disposed on a first metal foil insulation layer; a second wire including a metal foil separate from the ground line, and a fill-cut area that has the metal foil removed at locations corresponding the signal and ground lines, the signal line is surrounded by the first metal foil insulation layer and a first insulation layer; an air gap defined between the first and second wire, such that the fill-cut area is separated from the signal line by the air gap, wherein the first metal foil insulation layer is disposed between the one or more signal line and the air gap; in combination with all other features claimed.
 Regarding claims 2-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 21: 

 Regarding claims 22, these claims are allowed based on their dependence on the allowable independent claim 21 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847